DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 29-34 and 37 in the reply filed on 05/04/2021 is acknowledged.  The traversal is on the grounds that there is no lack of unity because all of the claims depend from a single independent claim.  This is not found persuasive because the dependent claims claim very detailed and specific separate systems / structures that are only peripherally related to the simulator found in independent claim 29. Further, applicant’s argument presupposes that claim 29 avoids the prior art, however, it does not, as noted in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 35-36 and 38-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2021.

Claim Objections
Claim 37 is objected to because of the following informalities: Claim 37 line 7 recites a “drive element.” However, this appears to be the “electromotor drive unit,” item 22, shown and described in the specification and drawings. As it appears different drive units are found in the claims, specification, and drawing an accurate term corresponding to the specific element in the claim, specification, and drawings should be used for clarity.  Appropriate correction is required.
Claim 32 has a similar issue with the term “control element.” As various control elements, such as “control device 37” “control unit 48” “control device 64” “controller 68” are found in the specification, a specific term corresponding to a specific element in the drawings and specification is required for clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29 and 31-34 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tessier et al. (US PGPub. No. 2016/0055767 A1).
In Reference to Claims 29 and 31-34
 	(Claim 29) A patient simulator, comprising: a simulated thorax (fig. 23, chest area); a lung simulator (paragraphs 0081 and 0148-0150); and a simulated anatomical trachea leading to the lung simulator (paragraph 0081), wherein the simulated thorax comprises a simulated chest including at least one liftable and lowerable chest element to simulate lifting and lowering of the chest (items 603R, 603L, 607L, 607R, paragraph 0150 and fig’s 25), wherein the at least one 
(Claim 31) wherein at least one right liftable and lowerable chest element for a right hemithorax of the simulated thorax (items 603R and 607R, paragraphs 0150 and 0151 and fig’s 25) and at least one left liftable and lowerable chest element for a left hemithorax of the simulated thorax are provided (item 603L and 607L, paragraphs 0150 and 0151 and fig’s 25), which are configured to be liftable and lowerable separately from each other and each cooperate with a separate, actuatable lifting and lowering mechanism (items 611L, 611R, 612L, and 612R), the lifting and lowering mechanism for the right chest element and the lifting and lowering mechanism for the left chest element being actuatable independently of each other (paragraph 0151);
	(Claim 32) wherein the lung simulator comprises at least one of at least one control element for adjusting the compliance and at least one control element for adjusting the resistance (paragraph 0129);
(Claim 33) wherein the at least one lifting and lowering mechanism is disposed in the simulated thorax (paragraph 0151, fig’s 25);
(Claim 34) wherein the drive for each of the at least one lifting and lowering mechanism comprises an electromotor drive unit (paragraph 0151).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tessier et al.
In Reference to Claim 30
Tessier teaches all of claim 29 as discussed above. 
Tessier further teaches (Claim 30) wherein at least one sensor for measuring the state of the [device] is provided (paragraphs 0135, 0136, 0142, 0143, and 0144), whose signals are fed to a control device for actuating the drive of the at least one lifting and lowering mechanism in order to lift and lower the at least one liftable and lowerable chest element as a function of said signals (paragraphs 0135, 0136, 0142, 0143).
Tessier fails to specifically teach measuring the state of the lung simulator. However, Tessier teaches the concept of coordinating / synchronizing functions by sending a “respiration trigger message,” which appears it would work similarly if not identically to applicant’s claimed function. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have measured the state of the lung simulator merely as a matter of engineering design choice, since it has been held that the selection or substitution of one known element for another is an obvious matter of engineering design choice and not a patentable advance. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since sending a respiration trigger message to control the lifting and lowering of the . 

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also not the additional objection to claim 37 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711